                                                                                                                                          Case 2:20-mc-00027 Document 1-1 Filed 03/16/20 Page 1 of 5 Page ID #:15



                                                                                                                                           RUFUS-ISAACS ACLAND & GRANTHAM LLP
                                                                                                                                         1 ALEXANDER RUFUS-ISAACS, State Bar No. 135747
                                                                                                                                            aisaacs@rufuslaw.com
                                                                                                                                         2 232 N. Canon Drive
                                                                                                                                           Beverly Hills, California 90210
                                                                                                                                         3 Telephone: (310) 274-3803
                                                                                                                                           Facsimile: (310) 860-2430
                                                                                                                                         4
                                                                                                                                           Attorneys for Petitioners News Group
                                                                                                                                         5 Newspapers Ltd., and Dan Wootton
                                                                                                                                         6
                                                                                                                                         7
                                                                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                                                         8
                                                                                                                                                          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                                         9
                                                                                                                                        10
R U F U S -I S A A C S A C L A N D &




                                                                                                                                           NEWS GROUP NEWSPAPERS                            CASE No. 2:20-mc-00027
                                                                                                                                        11 LIMITED, a company incorporated
                                                                                                                                                                                            PETITIONERS’ MEMORANDUM
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430




                                                                                                                                           under the laws of England and Wales,
       G R A NT H A M L L P
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                        12 and DAN WOOTTON, an individual,                  OF POINTS AND AUTHORITIES
                                                                                                                                                                                            IN SUPPORT OF THEIR
                                       232 N. CANON DRIVE




                                                                                                                                        13                      Petitioners,                APPLICATION FOR AN ORDER
                                                                                                                                                                                            COMPELLING TESTIMONY OF
                                                                                                                                        14                v.                                LAURA DIVENERE, MELISSA
                                                                                                                                                                                            SAENZ AND TYLER HADDEN IN
                                                                                                                                        15 LAURA DIVENERE, an individual,                   FOREIGN PROCEEDING UNDER
                                                                                                                                           MELISSA SAENZ, an individual, and                28 U.S.C. 1782
                                                                                                                                        16 TYLER HADDEN, an individual,
                                                                                                                                        17                      Respondents.
                                                                                                                                        18
                                                                                                                                        19
                                                                                                                                             I.           INTRODUCTION
                                                                                                                                        20
                                                                                                                                                          By this Application, Petitioners News Group Newspapers Limited and Dan
                                                                                                                                        21
                                                                                                                                             Wootton (jointly, “Petitioners”) seek an order compelling respondents Laura
                                                                                                                                        22
                                                                                                                                             Divenere, Melissa Saenz and Tyler Hadden to testify via live video satellite link
                                                                                                                                        23
                                                                                                                                             from a designated location in Los Angeles County to the Queen's Bench Division of
                                                                                                                                        24
                                                                                                                                             the High Court of England and Wales in London (the “High Court”), where the trial
                                                                                                                                        25
                                                                                                                                             of the action captioned John Christopher Depp II vs. News Group Newspapers Ltd.,
                                                                                                                                        26
                                                                                                                                             and Dan Wootton, Claim No. QB-2018-006323 (the “English Action”) will be held.
                                                                                                                                        27
                                                                                                                                        28   8544.5.3.8
                                                                                                                                              PETITIONERS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF THEIR APPLICATION
                                                                                                                                                FOR AN ORDER COMPELLING TESTIMONY OF LAURA DIVENERE, MELISSA SAENZ AND TYLER
                                                                                                                                                               HADDEN IN FOREIGN PROCEEDING UNDER 28 U.S.C. 1782
                                                                                                                                          Case 2:20-mc-00027 Document 1-1 Filed 03/16/20 Page 2 of 5 Page ID #:16




                                                                                                                                         1                This application seeks substantially the same order as the one that the Court
                                                                                                                                         2 granted on March 11, 2020, in the related case of News Group Newspapers Limited
                                                                                                                                         3 and Dan Wootton v. Melanie Inglessis, Case No. 2:20-mc-00020-UA-PJW.
                                                                                                                                         4 II.            THIS APPLICATION COMPLIES WITH 28 U.S.C. §1782
                                                                                                                                         5                28 U.S.C. §17821 (“Section 1782”) authorizes this Court to make the order
                                                                                                                                         6 sought by Petitioners if three criteria are met: (1) the application must seek
                                                                                                                                         7 testimony from a person who “resides or is found” in the district in which the
                                                                                                                                         8 application is filed, (2) the testimony sought must be for use in a “proceeding in a
                                                                                                                                         9 foreign or international tribunal,” and (3) the application may be made by “any
                                                                                                                                        10 interested person.” This Application satisfies each of these criteria.
R U F U S -I S A A C S A C L A N D &




                                                                                                                                        11                First, Respondents reside or work within the jurisdiction of this Court in Los
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430
       G R A NT H A M L L P
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                        12 Angeles County. Laura Divenere is a resident of Los Angeles, California, who
                                       232 N. CANON DRIVE




                                                                                                                                        13 works as an interior decorator. [See Exhs. 1 and 2; Declaration of Alexander Rufus-
                                                                                                                                        14 Isaacs (“ARI Decl.”), ¶¶2, 3.] And Melissa Saenz and Tyler Hadden are police
                                                                                                                                        15 officers employed by the Los Angeles Police Department at Southwest Community
                                                                                                                                        16
                                                                                                                                        17
                                                                                                                                             1
                                                                                                                                                 Section 1782 provides in full: “(a) The district court of the district in which a person resides or is
                                                                                                                                        18 found may order him to give his testimony or statement or to produce a document or other thing
                                                                                                                                        19 for use in a proceeding in a foreign or international tribunal, including criminal investigations
                                                                                                                                             conducted before formal accusation. The order may be made pursuant to a letter rogatory issued,
                                                                                                                                        20   or request made, by a foreign or international tribunal or upon the application of any interested
                                                                                                                                             person and may direct that the testimony or statement be given, or the document or other thing be
                                                                                                                                        21   produced, before a person appointed by the court. By virtue of his appointment, the person
                                                                                                                                             appointed has power to administer any necessary oath and take the testimony or statement. The
                                                                                                                                        22   order may prescribe the practice and procedure, which may be in whole or part the practice and
                                                                                                                                        23   procedure of the foreign country or the international tribunal, for taking the testimony or statement
                                                                                                                                             or producing the document or other thing. To the extent that the order does not prescribe
                                                                                                                                        24   otherwise, the testimony or statement shall be taken, and the document or other thing produced, in
                                                                                                                                             accordance with the Federal Rules of Civil Procedure. A person may not be compelled to give his
                                                                                                                                        25   testimony or statement or to produce a document or other thing in violation of any legally
                                                                                                                                             applicable privilege. (b) This chapter does not preclude a person within the United States from
                                                                                                                                        26   voluntarily giving his testimony or statement, or producing a document or other thing, for use in a
                                                                                                                                        27   proceeding in a foreign or international tribunal before any person and in any manner acceptable
                                                                                                                                             to him.”
                                                                                                                                        28   8544.5.3.8                                           2
                                                                                                                                                 PETITIONERS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF THEIR APPLICATION
                                                                                                                                                   FOR AN ORDER COMPELLING TESTIMONY OF LAURA DIVENERE, MELISSA SAENZ AND TYLER
                                                                                                                                                                  HADDEN IN FOREIGN PROCEEDING UNDER 28 U.S.C. 1782
                                                                                                                                          Case 2:20-mc-00027 Document 1-1 Filed 03/16/20 Page 3 of 5 Page ID #:17




                                                                                                                                         1 Police Station, 1546 West Martin Luther King Jr. Blvd. Los Angeles, C.A. 90062.
                                                                                                                                         2                Second, Petitioners seek their testimony for use in the trial of the English
                                                                                                                                         3 Action, which is a proceeding in a foreign tribunal.
                                                                                                                                         4                Third, as the defendants in the English Action, Petitioners are litigants in a
                                                                                                                                         5 foreign lawsuit, and thereby qualify as “interested persons” under Section 1782.
                                                                                                                                         6 [Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 256, 124 S.Ct. 2466,
                                                                                                                                         7 159 L.Ed.2d 355 (2004).]
                                                                                                                                         8 III.           THE ORDER SHOULD PROVIDE FOR RESPONDENTS’
                                                                                                                                         9                TESTIMONY TO BE SUBJECT TO ENGLISH PRACTICE AND
                                                                                                                                        10                PROCEDURE.
R U F U S -I S A A C S A C L A N D &




                                                                                                                                        11                Because the trial will be conducted in London under English law, Petitioners
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430
       G R A NT H A M L L P
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                        12 seek an order that Respondents’ testimony shall be subject to English legal practice
                                       232 N. CANON DRIVE




                                                                                                                                        13 and procedure, in accordance with the passage in Section 1782(a) which provides
                                                                                                                                        14 that “[t]he order may prescribe the practice and procedure, which may be in whole
                                                                                                                                        15 or part the practice and procedure of the foreign country or the international tribunal,
                                                                                                                                        16 for taking the testimony ...”
                                                                                                                                        17 IV.            PETITIONERS HAVE SHOWN GOOD CAUSE WHY THE ORDER
                                                                                                                                        18                SHOULD BE GRANTED.
                                                                                                                                        19                In Sections II - IV of the Application and the supporting Declarations and
                                                                                                                                        20 Exhibits filed concurrently herewith, Petitioners explain the nature of the English
                                                                                                                                        21 Action and why it is crucial that Petitioners have the opportunity to cross-examine
                                                                                                                                        22 Respondents at the trial. They also explain that Respondents are not cooperating
                                                                                                                                        23 with them, and that taking a deposition of Ms. Divenere or Officers Saenz or Officer
                                                                                                                                        24 Hadden is not an option because deposition testimony not directly ordered by the
                                                                                                                                        25 English Court is merely hearsay evidence. There is also insufficient time for
                                                                                                                                        26 Petitioners to arrange to take a deposition of Ms. Divenere or Officers Saenz and
                                                                                                                                        27 Hadden before the start of the trial on March 23, 2020. Therefore this Application is
                                                                                                                                        28   8544.5.3.8                                       3
                                                                                                                                              PETITIONERS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF THEIR APPLICATION
                                                                                                                                                FOR AN ORDER COMPELLING TESTIMONY OF LAURA DIVENERE, MELISSA SAENZ AND TYLER
                                                                                                                                                               HADDEN IN FOREIGN PROCEEDING UNDER 28 U.S.C. 1782
                                                                                                                                          Case 2:20-mc-00027 Document 1-1 Filed 03/16/20 Page 4 of 5 Page ID #:18




                                                                                                                                         1 the only way by which their testimony at trial can be obtained. A High Court Judge
                                                                                                                                         2 in the English Action has granted permission for Respondents to give live cross-
                                                                                                                                         3 examination evidence during the trial via video link so there is no impediment by
                                                                                                                                         4 the English Court to granting this order. This constitutes good cause for the order to
                                                                                                                                         5 be issued.
                                                                                                                                         6                This Court should grant this Application not only because Petitioners have
                                                                                                                                         7 complied with the above cited legal requirements and shown good cause for why
                                                                                                                                         8 such an order should be granted, but also because it is in the interest of justice to
                                                                                                                                         9 grant the order. The purpose behind the enactment of Section 1782 was to
                                                                                                                                        10 “liberalize [sic] existing U.S. procedures for assisting foreign and international
R U F U S -I S A A C S A C L A N D &




                                                                                                                                        11 tribunals and litigants in obtaining oral and documentary evidence in the U.S.” [In
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430
       G R A NT H A M L L P
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                        12 re Letter of Request from the Crown Prosecution Service of the United Kingdom,
                                       232 N. CANON DRIVE




                                                                                                                                        13 870 F.2d at 693 (citations omitted).] This Application falls squarely within
                                                                                                                                        14 enumerated purpose of the statute.
                                                                                                                                        15 V.             BENFIELD GREIG LTD. v. DAVID KIRKPATRICK.
                                                                                                                                        16                A similar application to compel testimony by a Los Angeles resident in a
                                                                                                                                        17 High Court proceeding was granted by this Court in Benfield Greig Ltd. v. David
                                                                                                                                        18 Kirkpatrick, U.S. District Court (Central District of California) case no. 2:03-mc-
                                                                                                                                        19 00047. In that case, an English insurance company called Benfield Greig Ltd.
                                                                                                                                        20 (“Benfield”) was a litigant in another lawsuit filed in the High Court in London. It
                                                                                                                                        21 filed an ex parte application in this Court on May 9, 2003, seeking an order under
                                                                                                                                        22 Section 1782 to compel a key witness named David Kirkpatrick, who lived in
                                                                                                                                        23 Beverly Hills, to testify directly in the trial of that proceeding via live videolink. On
                                                                                                                                        24 May 21, 2003, Hon. Victor B. Benton, U.S. Magistrate Judge, issued an order
                                                                                                                                        25 granting Benfield’s application in its entirety. (See Request for Judicial Notice, Exh.
                                                                                                                                        26 1).
                                                                                                                                        27                And substantially the same order as the one sought by this Application was
                                                                                                                                        28   8544.5.3.8                                      4
                                                                                                                                              PETITIONERS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF THEIR APPLICATION
                                                                                                                                                FOR AN ORDER COMPELLING TESTIMONY OF LAURA DIVENERE, MELISSA SAENZ AND TYLER
                                                                                                                                                               HADDEN IN FOREIGN PROCEEDING UNDER 28 U.S.C. 1782
                                                                                                                                          Case 2:20-mc-00027 Document 1-1 Filed 03/16/20 Page 5 of 5 Page ID #:19




                                                                                                                                         1 granted by this Court on March 11, 2020, in the related case of News Group
                                                                                                                                         2 Newspapers Limited and Dan Wootton v. Melanie Inglessis, Case No. 2:20-mc-
                                                                                                                                         3 00020-UA-PJW. [Docket No. 7.]
                                                                                                                                         4 VI.            CONCLUSION.
                                                                                                                                         5                For the foregoing reasons, Petitioners respectfully request that the Court issue
                                                                                                                                         6 an order in good time before March 23, 2020 (which is the first day of the trial in the
                                                                                                                                         7 English Action), so that the necessary arrangements can be made.
                                                                                                                                         8
                                                                                                                                         9 DATED: March 16, 2020                        RUFUS-ISAACS ACLAND &
                                                                                                                                                                                        GRANTHAM LLP
                                                                                                                                        10
R U F U S -I S A A C S A C L A N D &




                                                                                                                                        11
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430
       G R A NT H A M L L P
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                        12                                              By:
                                                                                                                                                                                              Alexander Rufus-Isaacs
                                       232 N. CANON DRIVE




                                                                                                                                        13
                                                                                                                                                                                              Attorneys for Petitioners News Group
                                                                                                                                        14                                                    Newspapers Limited, and Dan Wootton
                                                                                                                                        15
                                                                                                                                        16
                                                                                                                                        17
                                                                                                                                        18
                                                                                                                                        19
                                                                                                                                        20
                                                                                                                                        21
                                                                                                                                        22
                                                                                                                                        23
                                                                                                                                        24
                                                                                                                                        25
                                                                                                                                        26
                                                                                                                                        27
                                                                                                                                        28   8544.5.3.8                                       5
                                                                                                                                              PETITIONERS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF THEIR APPLICATION
                                                                                                                                                FOR AN ORDER COMPELLING TESTIMONY OF LAURA DIVENERE, MELISSA SAENZ AND TYLER
                                                                                                                                                               HADDEN IN FOREIGN PROCEEDING UNDER 28 U.S.C. 1782
